Citation Nr: 1629017	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  04-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, a depressive disorder, and/or posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for an upper chest disability.
 
4.  Entitlement to service connection for a left ear hearing loss. 
 
5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for sleep apnea.
 
7.  Entitlement to service connection for diabetes mellitus, type II.
 
8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant's personnel records, including a DD Form 214, reflect that he enlisted in the North Carolina National Guard in February 1982, and was ordered to initial active duty for training in July 1982.  He remained on initial active duty for training until December 1982 when he was transferred back to his National Guard unit.  It appears that he continued to be a member of the North Carolina National Guard until June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2012, the appellant and his wife testified at a video-conference hearing at the RO before the undersigned Veterans Law Judge. A transcript of the testimony is of record.

This case was remanded for further development in December 2007 and July 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder, hypertension, an upper chest disability, a left ear hearing loss disability, a low back disability, sleep apnea and diabetes mellitus, type II.  He also appeals the denial of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability.  

When this issue was last before the Board in July 2012 it was determined that further development was needed to include verifying service dates and affording the Veteran VA examination(s).  At that time the Board also directed that, as is the case here, if any benefit sought remains denied the appellant and his representative should be furnished a supplemental statement of the case (SSOC) in accordance with 38 CF R § 19.31(b)(1) and be given an opportunity to respond.  

In March 2016, the RO sent a SSOC to the Veteran and his representative, J.B.  While it appears that the Veteran received the SSOC, the SSOC mailed to J.B was returned as undeliverable.  

A review of the record reflects that J.B has relocated.  In light of the address change, it is unclear if he is receiving correspondence from VA to include the March 2016 SSOC.  The Board notes that the purpose of VA's regulation of representatives is to ensure that claimants have assistance in the preparation, presentation, and prosecution of claims for benefits.  38 C.F.R. § 14.626.  On remand, the RO should correct the record to reflect J.B.'s current address and resend the March 2016 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Verify attorney J.B.'s mailing address.  After his address is verified, correct the record and future mailings.
 
 2.  Thereafter, resend the March 2016 SSOC and any other mailings returned undeliverable since that time to the attorney, J.B.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




